PER CURIAM.
Phyllis Filoso appeals from the district court’s order granting summary judgment in favor of her former employer on her claims alleging discriminatory treatment in violation of the Americans with Disabilities Act (ADA), 42 U.S.C. §§ 12101-12213 (2000), and Title VTI of the Civil Rights Act of 1964, 42 U.S.C. § 2000e (2000). We have reviewed the record and find that Filoso failed to establish a prima facie case of disability discrimination under the ADA, see Tyndall v. Nat’l Educ. Cntrs., 31 F.3d 209, 212-16 (4th Cir.1994), or retaliation under Title VII, see Matvia v. Bald Head Island Mgmt., Inc., 259 F.3d 261, 271 (4th Cir.2001). Accordingly, we affirm the award of summary judgment to the Defendant. We deny Filoso’s motion for oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.*

AFFIRMED


 We deny the Appellee’s motion to strike Filo-so’s informal reply brief.